DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-20 are under examination.  Applicant’s amendment filed 7/21/2021 has been entered.  Claims 1, 2, 10, 11 and 14-16 were amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites the composition comprises specific amounts of dicamba, choline hydroxide, 3,6-DCSA, 24 grams of tertiary amine oxide, 1.5 grams of trialkylamine surfactant, sulfuric acid and water which fails to further limit claim 10.  Claim 10 requires 5-40% water soluble salt of dicamba, 1-20% tertiary amine oxide surfactant and 0.1-0.3% DCSA, however claim 15 lists ingredients in grams which does not properly limit the percent amounts of the ingredients.  Claim 15 also fails to further limit the water-soluble dicamba salt.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites a method of reducing spray drift by incorporating into the spray a mixture and spraying the mixture which is indefinite.  It is unclear where the formulation is sprayed in order to reduce spray drift.  Is the formulation sprayed directly on the plants or on the soil.  Therefore the metes and bounds of the claim are unclear.  Claims 2-9 are rejected for being dependent on rejected claim 1.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation 41.5 grams dicamba, and depends on claim 10 which recites 5-40% water-soluble salt of dicamba which is the narrower statement of the range/limitation. Therefore the metes and bounds of the formulation are unclear.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order 

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato et al. (US 5,998,332; effective date December 7, 1999) in view of Bhatti (US 2009/0105077; publication date April 23, 2009).
Applicant’s invention
Applicant claims method to reduce spray drift of an aqueous spray comprising dicamba comprising incorporating into the spray 0.02-2% a tertiary amine oxide surfactant, optionally one or more tertiary amine surfactants and 25-750 ppm of 3,6-dichlorosalicylic acid; and spraying the spray mixture.
Determination of the scope and the content of the prior art
(MPEP 2141.01)
Sato et al. teaches an aqueous concentrate herbicidal compositions (abstract).  Example 15 discloses a formulation comprising 30% ammonium glyphosate, 6% of an aqueous dimethyldodecylamine oxide solution (35% concentration), (about 2% lauryldimethylamine oxide; tertiary amine oxide to the final mix).  The compositions may also include water soluble co-herbicides, preferably salts of compounds selected from dicamba (column 11, lines 44-56).  When the preferred co-herbicide is used it comprises 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Sato et al. does not teach at least 0.1% by weight 3, 6-dichlorosalicylic acid (DCSA) or a salicylic derivative. It is for this reason that Bhatti is joined.  Bhatti et al. teach methods of improving plant health by applying dicamba or a dicamba metabolite, DCSA in combination with glyphosate (abstract).  DCSA is applied in the same amounts as dicamba (page 5, lines 3-17).  The dicamba is in the form of its salt including diglycoamine and potassium salts (page 14, lines 8-14).  The ratio of dicamba to glyphosate is about 2:1 (page 13, lines 42-48).  The glyphosate is in the form of salts including glyphosate ammonium salt (page 14, lines 14-29).  
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Sato et al. and Bhatti et al. teach methods of formulating agricultural formulations comprising dicamba.  Therefore, it would have been prima facie .  

Claims 10-14 and 16-20 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sato et al. (US 5,998,332; effective date December 7, 1999) in view of Bhatti (WO 2009/126462; effective date October 15, 2009).
Applicant’s invention
Applicant claims an aqueous concentrate composition comprising about 5-40% water soluble salt of dicamba, about 1-20% of at tertiary amine oxide and at least 0.1% to about 0.3% by weight of 3,6-dichlorosalicylic acid.
Applicant claims an aqueous concentrate composition comprising about 5-40% water soluble salt of dicamba, about 5-40% water soluble salt of glyphosate, and from about 1-20% of at tertiary amine oxide and at least 0.1% by weight of 3,6-dichlorosalicylic acid and after spray application, percentage of spray droplets below 150 microns is between about 23% and 31%.
Determination of the scope and the content of the prior art
(MPEP 2141.01)
Sato et al. teaches an aqueous concentrate herbicidal compositions (abstract).  Example 15 discloses a formulation comprising 30% ammonium glyphosate, 6% of an aqueous dimethyldodecylamine oxide solution (35% concentration), (about 2% lauryldimethylamine oxide; tertiary amine oxide to the final mix).  The compositions may also include water soluble co-herbicides, preferably salts of compounds selected from dicamba (column 11, lines 44-56).  When the preferred co-herbicide is used it comprises 2.67% of the composition (Example 2).  The compositions are prepared at a loading of about 100-600 g a.e./L (column 6, lines 64-67).  Suitable classes of surfactants include tertiary amines (column 8, lines 53-60).  The formulations are further diluted in water prior to use (column 11, lines 19-26).  
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Sato et al. does not teach at least 0.1% by weight 3, 6-dichlorosalicylic acid (DCSA) or a salicylic derivative. It is for this reason that Bhatti is joined.
Bhatti et al. teach methods of improving plant health by applying dicamba or DCSA in combination with glyphosate (abstract).  DCSA is 
Sato et al. do not teach that after spray application the percentage of spray droplets below 150 microns is between about 23% and 31%.  It is for this reason that Mann et al. is joined. Mann et al. teach a method of reducing spray drift during the application of agricultural chemicals by spraying the formulation through a flat fan or straight stream nozzle so that the percentage of driftable spray droplets less than 150 microns is reduced (abstract).  Preferred herbicides that can have reduced spray drift include dicamba [0003].  The reduced drift of spray droplets is controlled by increasing volume median droplet size so that the percentage of driftable fine droplets less than 150 microns is reduced by 29.6% [0013].
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Sato et al. and Bhatti et al. teach methods of formulating agricultural formulations comprising dicamba.  Therefore, it would have been prima facie obvious to combine the teachings of Sato et al. and Bhatti et al. at the time of the instant invention to include at least 0.1% by weight 3,6-.  

Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive.
Applicant argues that Sato et al. and Bhatti fail to provide motivation to combine dicamba and 3,6-dichlorosalicylic acid in the claimed amounts.  The Examiner is not persuaded by this argument because optimization of concentration is routine in the art.  Differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical because it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner




/JOHANN R RICHTER/         Supervisory Patent Examiner, Art Unit 1617